Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting him of assault in the third degree. Judgment of conviction amended by adding the words “ of assault in the third degree ” after the words “ and convicted ” in the clerk’s minutes and in the extract therefrom. As thus amended, the judgment is unanimously affirmed. (Code Grim. Proe. § 543; People v. Bradner, 107 N. Y. 1, 11, 12.) The information charged assault in the third degree. Its language described that offense, and the clerk’s certification of the judgment roll showed that defendant was convicted of that offense. The court had jurisdiction. The questions of fact as to whether the offense was criminal and as to the weight of the evidence were for the triers of the facts, and their findings have ample support in the evidence. Appeal from sentence dismissed. No appeal lies from the sentence, which is an integral part of the judgment of conviction. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.